Citation Nr: 1029806	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation 
(SMC) for loss of use of a creative organ.  

2.  Entitlement to an initial rating in excess of 20 percent for 
peripheral vascular disease of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for 
peripheral vascular disease of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in 
March 2007 and May 2008.  The former granted entitlement to SMC 
based on loss of use of a creative organ, effective April 3, 
2006; the latter granted entitlement to peripheral vascular 
disease of both lower extremities and assigned a noncompensable 
evaluation effective December 4, 2007.  

The RO subsequently granted separate 20 percent ratings for 
peripheral vascular disease of the left and right lower 
extremities, also effective December 4, 2007.  See March 2009 
statement of the case (SOC).  Despite the separate, increased 
ratings granted by the RO, the Veteran's appeal remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) in May 2010.  A transcript of the hearing is of 
record.  At the time of his hearing, the Veteran waived his right 
to have the RO consider evidence that had been submitted prior to 
his hearing; that evidence can, therefore, be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2009).  

The issue of entitlement to an increased rating for status 
post radical retropubic prostatectomy for prostate cancer 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See May 2010 statement in support of claim; May 2010 
hearing transcript.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  There is no legal basis on which the Veteran's claim for a 
higher rate of SMC can be granted.  

2.  The Veteran's left lower extremity peripheral vascular 
disease is manifested by subjective complaints that support a 
finding of bilateral claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour and objective evidence 
of trophic changes in the form of loss of peripheral hair and an 
ankle/brachial index of 0.7.  

3.  The Veteran's right lower extremity peripheral vascular 
disease is manifested by subjective complaints that support a 
finding of bilateral claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour and objective evidence 
of trophic changes in the form of loss of peripheral hair.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of higher level of 
SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2009).  

2.  The criteria for a 40 percent rating, and no higher, for 
service-connected peripheral vascular disease of the left lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7114 (2009).




3.  The criteria for a 40 percent rating, and no higher, for 
service-connected peripheral vascular disease of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, DC 7114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	SMC

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a) (emphasis added).  

The Veteran was awarded SMC due to the loss of use of a creative 
organ on the basis of erectile dysfunction, effective April 3, 
2006.  See March 2007 rating decision.  He essentially seeks a 
higher rate or level of SMC and contends that he has compete loss 
of erectile function and that the $45 he receives per month does 
not give him back his manhood.  See July 2007 NOD; December 2007 
VA Form 9; May 2010 hearing transcript.  

There is no legal basis on which the Veteran's claim can be 
granted.  As noted above, the rate of special monthly 
compensation is set out by statute and regulation.  As the law, 
and not the evidence, is dispositive in this case, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


II.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was initially granted for peripheral vascular 
disease of the bilateral lower extremities as associated with 
service-connected type II diabetes mellitus.  A noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.104, DCs 7119 
and 7114, effective December 4, 2007.  See May 2008 rating 
decision.  As noted above, the RO subsequently granted separate 
20 percent evaluations for peripheral vascular disease affecting 
the left and right lower extremities.  This assignment was made 
under DC 7114.  See March 2009 SOC.  

The Veteran contends that he is entitled to ratings in excess of 
20 percent because he had an ankle brachial index of 0.9 in one 
leg and of 0.7 in the other.  See February 2009 VA Form 21-4138.  
During his May 2010 hearing, he testified that he experiences 
tingling and numbness in his legs with walking, pain that builds 
up gradually in his calves and the arches of his feet with 
walking, and cramping of his feet.  The Veteran indicated that he 
can walk about 20 feet before he starts to feel mild pain and 
that the faster he tries to walk, the more his pain increases.  
He also reported that he gets to a point where he can tolerate 
the pain as much as possible, but then needs to sit down because 
his legs feel as if they are going to give out.  The Veteran also 
asserted that the amount of walking he was doing was not 
acceptable to his private medical provider, Dr. Sklar, who wanted 
him to increase the amount he was walking daily.  He indicated 
that Dr. Sklar had told him the pain he experiences will diminish 
with time, but reported that he had not noticed a decrease and 
that his only option at this point is surgery, which he is 
against.  See transcript.  

DC 7114 provides the rating criteria for arteriosclerosis 
obliterans and provides a 20 percent rating for claudication on 
walking more than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
assigned for claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial index 
of 0.7 or less.  A 60 percent rating is warranted for 
claudication on walking less than 25 yards on a level grade at 2 
miles per hour, and; either persistent coldness of the extremity 
or ankle/brachial index of 0.5 or less.  Lastly, ischemic limb 
pain at rest, and; either deep ischemic ulcers or ankle/brachial 
index of 0.4 or less merit the assignment of a 100 percent 
rating.  Note (1) to DC 7114 provides that the ankle/brachial 
index is the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 1.0 
or greater.  See 38 C.F.R. § 4.104 (2009).  

DC 7119 provides for a 10 percent rating for erythromelalgia with 
characteristic attacks that occur less than daily but at least 
three times a week and that respond to treatment.  A 30 percent 
rating is appropriate for characteristic attacks that occur daily 
or more often but that respond to treatment.  A 60 percent rating 
is warranted for characteristic attacks that occur more than once 
a day, last an average of more than two hours each, and respond 
poorly to treatment, but that do not restrict most routine daily 
activities.  A 100 percent rating is warranted for characteristic 
attacks that occur more than once a day, last an average of more 
than two hours each, respond poorly to treatment, and that 
restrict most routine daily activities.  The Note to DC 7119 
states that for purposes of this section, a characteristic attack 
of erythromelalgia consists of burning pain in the hands, feet or 
both, usually bilateral and symmetrical, with increased skin 
temperature and redness, occurring at warm ambient temperatures.  
Id.

The Veteran underwent a VA compensation and pension (C&P) 
diabetes mellitus examination in April 2008, at which time his 
claims folder was reviewed.  In pertinent part, he reported a 
history of peripheral vascular disease diagnosed in the past 
couple of years.  The Veteran indicated that he had claudication 
with walking but indicated that this was markedly improved over 
the past few years such that he could walk three miles without 
resting.  He did report some bearable discomfort versus pain, 
which he had in the past.  The Veteran indicated that he had been 
on Pletal for his peripheral vascular disease, but did not 
tolerate the side effects and stopped taking the medication by 
his own volition.  Though the Veteran also reported generalized 
loss of strength, he asserted that he could climb a flight of 
stairs and walk briskly, and that he was walking three miles 
daily and was going to the YMCA for one to one and one-half hours 
four times per week, getting on the treadmill and cycle.  
Physical examination revealed that the Veteran was ambulatory 
without mechanical aid, peripheral pulses were present 
throughout, range of motion and strength was within normal 
limits, and sensation to monofilament and vibration testing was 
present in the bilateral lower extremities.  The Veteran was 
diagnosed with peripheral vascular disease with claudication, 
bilaterally lower extremities, mild to moderate.  

The Veteran underwent a VA C&P arteries, veins and miscellaneous 
examination in May 2008, at which time he reported that the 
cramping he experienced when walking had increased, not as bad 
during the daytime but severe at night.  He indicated that he had 
three or four episodes periodically with cramping of his toes.  
The Veteran also asserted that he had difficulty in walking some 
distance with cramping resolving after a while.  Physical 
examination revealed that there seemed to be symmetry in both 
lower calves, but a loss of peripheral hair.  There also seemed 
to be good capillary feeling to light touch.  The dorsalis pedis 
pulses were barely palpable; clinically, the posterior tibial was 
palpable on the left but not on the right.  The clinical Doppler 
was taken of the ankle-brachial index and overall ABI was 1.05.  
There was no history of ulcers or surgery and the color appeared 
to be good with good capillary feeling.  The Veteran was 
diagnosed with peripheral vascular disease with ankle-brachial 
index of 1.05.  

In September 2008, the Veteran was seen for an initial primary 
care visit at the VA Medical Center in Providence to establish 
care.  He reported leg cramping at that time, but no other 
complaints specific to his peripheral vascular disease.  See H&P 
core managed care note.  

A November 2008 private treatment record reveals that on exercise 
that day, the Veteran was largely asymptomatic and had a minimal 
drop in his ankle/brachial indices from 1.1 to 0.9 on the right 
and from 0.9 to 0.7 on the left.  In talking to the Veteran, the 
examiner noted that his indices are perhaps more prominent on the 
right side than the left, but overall, he is able to complete 
activities without major limitations.  The examiner noted that at 
that time, he was reassured by the noninvasive studies that the 
Veteran had probably not had significant progression of his lower 
extremity atherosclerotic disease.  He emphasized that the 
Veteran would probably benefit most from intensification of his 
walking program, noting that he was walking on a daily basis but, 
by his own admission, it was at a fairly leisurely pace and the 
examiner asked the Veteran to push it to five days a week for 30 
minutes at a level that will cause some leg discomfort.  See 
record from Dr. M.A. Sklar.  

At this juncture, the Board acknowledges the assertions raised by 
the Veteran regarding his symptomatology, to include numbness, 
tingling and pain with walking; cramping of his feet; and an 
inability to walk long distances (such are more than 20 feet) 
before pain sets in and his legs feel like they will give way, 
and finds that he is competent to discuss specific symptoms that 
he experiences and that these contentions are credible.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The evidence of record supports the assignment of a 40 percent 
rating for peripheral vascular disease of the left and right 
lower extremities under DC 7114.  As noted above, the Veteran has 
credibly and competently reported that he is unable to walk more 
than 20 feet, which is approximately 7 yards, before pain in his 
bilateral legs sets in.  He also testified that the faster he 
tries to walk, the more his pain increases.  In addition to the 
foregoing, the examiner who conducted the May 2008 VA C&P 
arteries, veins and miscellaneous examination reported a loss of 
peripheral hair and Dr. Sklar noted in November 2008 that the 
Veteran's left lower extremity had an ankle/brachial index of 
0.7.  In light of the Veteran's assertions, which supports a 
finding of bilateral claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and given the 
objective evidence of trophic changes in the form of loss of 
peripheral hair and a left lower extremity ankle/brachial index 
of 0.7, the Board finds that the evidence supports the assignment 
of a 40 percent evaluation for both the left and right lower 
extremities under DC 7114.  

The evidence does not support the assignment of a rating in 
excess of 40 percent under DC 7114.  Although the subjective 
evidence indicates that pain sets in after walking approximately 
7 yards, there is no evidence of either persistent coldness of 
either of the Veteran's lower extremities.  Rather, at the time 
of the May 2008 VA examination, color appeared to be good with 
good capillary feeling.  In addition, neither lower extremity has 
an ankle/brachial index measured at 0.5 or less.  Therefore, the 
totality of the evidence does not support the assignment of the 
next highest (60 percent) rating under DC 7114 for either the 
left or right lower extremity.  See Melson v. Derwinski, 1 Vet. 
App. 334, 337 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

Nor is a rating in excess of 40 percent warranted under DC 7119.  
While the Veteran has described pain in his legs, he has not 
indicated that it is a burning pain in his feet.  Moreover, there 
is no evidence, either lay or medical, to support a finding of 
increased skin temperature and redness of the right lower 
extremity.  Again, at the time of the May 2008 VA examination, 
color appeared to be good with good capillary feeling.  See also 
February 2009 VA Form 21-4138; May 2010 transcript; April 2008 VA 
C&P examination report; September 2008 H&P core managed care 
note; November 2008 record from Dr. Sklar.  For these reasons, 
the evidence does not support the assignment of the next highest 
rating (60 percent) under DC 7119.  


III.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).




The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's peripheral vascular 
disease of the bilateral lower extremities, to include pain, 
cramping, numbness, tingling, trouble walking, and loss of hair, 
are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.104, 
DC 7114), which reasonably describe the Veteran's disabilities.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted for either of his claims.


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

At this juncture, the Board notes that the notice and duty to 
assist provisions have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 
542-43 (2002).  In cases such as the Veteran's claim for 
entitlement to a higher level of SMC for loss of use of a 
creative organ, where the claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, VA 
is not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5- 2004.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the May 2008 rating decision that is the 
subject of the appeal concerning entitlement to increased initial 
ratings for peripheral vascular disease of the bilateral lower 
extremities, the Veteran was advised of the evidence necessary to 
substantiate a claim for service connection and of his and VA's 
respective duties in obtaining evidence.  See December 2007 
letter.  This letter also notified him of effective dates for 
ratings and degrees of disability.  The Board notes that "[i]n 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than substantiated 
- it has been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  When service connection has been granted and an 
initial disability rating and effective date have been assigned, 
section 5103(a) is no longer applicable.  Accordingly, the duty 
to notify has been fulfilled as to these claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's private and VA treatment records have been associated 
with the claims folder and he was afforded several VA 
examinations in connection with his claims.  The Board 
acknowledges that the evidence indicates that the Veteran is in 
receipt of benefits from the Social Security Administration (SSA) 
and that records associated with his claim for SSA benefits have 
not been obtained.  As the Veteran reported during the April 2008 
VA C&P diabetes mellitus examination that he is in receipt of SSA 
benefits related to a back condition, not peripheral vascular 
disease of the bilateral lower extremities, there is no prejudice 
in not obtain any SSA records in relation to his claims for 
increased ratings.  See Golz v. Shinseki, 590 F.3d. 1317 (Jan. 4, 
2010).  The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the RO Decision Review 
Officer/VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the undersigned VLJ set forth the issues to be discussed at 
the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
See May 2010 hearing transcript.  Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in 
the conduct of the Board hearing.  Rather, the hearing focused on 
the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of those elements.  As such, the Board finds that 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claims based on the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Entitlement to a higher level of SMC for loss of use of a 
creative organ is denied.

A rating of 40 percent, and no higher, for peripheral vascular 
disease of the left lower extremity is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

A rating of 40 percent, and no higher, for peripheral vascular 
disease of the right lower extremity is granted, subject to the 
laws and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


